Citation Nr: 0638115	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  96-29 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35 (West 2002).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel 

INTRODUCTION

The veteran had active service from March 1968 to October 
1969.  He died in January 1995.  The appellant is the 
veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.

The case returns to the Board following a December 2005 
remand to the RO for additional development.  


FINDINGS OF FACT

1.  The veteran died in January 1995; the death certificate 
lists the cause of death as cardiopulmonary arrest due to a 
single gunshot wound to the left chest.

2.  At the time of his death the veteran had no service-
connected disabilities.

3.  There is no competent evidence of a nexus between the 
cause of the veteran's death and his period of service or his 
service-connected disability.  Service and post-service 
medical evidence only provides negative evidence against this 
claim. 


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not established.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.5(a), 3.303, 3.312 (2006) and 
38 C.F.R. § 3.304(f) (1995).

2.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35 is not established.  38 
U.S.C.A. §§ 3501, 3510 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for the Cause of the Veteran's Death

Dependency and indemnity compensation (DIC) benefits may be 
awarded to a surviving spouse upon the service-connected 
death of the veteran, with service connection determined 
according to the standards applicable to disability 
compensation.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.5(a) (2006); see 38 U.S.C.A. Chapter 11.  Generally, a 
veteran's death is service connected if it resulted from a 
disability incurred or aggravated in the line of duty in the 
active military, naval, or air service.  38 U.S.C.A. §§ 
101(16), 1110; 38 C.F.R. §§ 3.1(k), 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  

The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Service connection may be granted for the cause of death by 
suicide where it is established that at the time of death 
there was mental unsoundness that was due to or the proximate 
result of a service connected disease or injury.  Where the 
evidence shows no reasonable adequate motive for suicide, it 
will be considered to have resulted from mental unsoundness 
and the act itself considered to be evidence of mental 
unsoundness.  38 C.F.R. § 3.302.  A reasonable adequate 
motive for suicide may be established by affirmative evidence 
showing circumstances that could lead a rational person to 
self-destruction.  Id.; see also Sheets v. Derwinski, 2 Vet. 
App. 512 (1992).  In the absence of a determination of an 
unsound mind, a veteran's death by suicide would be 
considered the result of his own willful misconduct, and 
service connection for the cause of death would be precluded.  
See 38 C.F.R. §§ 3.301(a), 3.302(a) (2005).  Review of the 
record, however, does not disclose any reasonable adequate 
motive for suicide.  Therefore, the veteran's suicide must be 
presumed to be due to mental unsoundness.  38 C.F.R. § 
3.302(b)(2).  There is, however, no evidence showing that any 
mental unsoundness the veteran may have experienced was 
related to military service.

With respect to service connection for post-traumatic stress 
disorder, the regulation in effect at the time of claim in 
1995 provided that service connection for post-traumatic 
stress disorder requires medical evidence establishing clear 
diagnosis of the condition, a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
conclusive evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) as in 
effect in 1995.  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(d) (pertaining to combat veterans); Gaines v. West, 11 
Vet. App. 353 (1998) (Board must make a specific finding as 
to whether the veteran engaged in combat).  

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's testimony or statements.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  

The final requirement of 38 C.F.R. § 3.304(f) is medical 
evidence of a nexus between the claimed in-service stressor 
and the current disability.  However, such after-the-fact 
medical nexus evidence cannot also be the sole evidence of 
the occurrence of the claimed stressor.  Moreau, 9 Vet. App. 
at 396.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit, 5 Vet. App. at 9; Espiritu, 2 Vet. App. at 494.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

VA's General Counsel has held that "the ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination as to whether evidence establishes that a 
veteran engaged in combat with the enemy must be resolved on 
a case-by-case basis with evaluation of all pertinent 
evidence and assessment of the credibility, probative value, 
and relative weight of the evidence.  VAOPGCPREC 12-99 (Oct. 
18, 1999).

"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources, to include 
lay testimony.  Gaines, 11 Vet. App. at 353; Moreau v. Brown, 
9 Vet. App. 389 (1996).  For instance, independent evidence 
such as radio logs and morning reports which establish the 
occurrence of a stressful event and implies a claimant's 
personal exposure is sufficient to constitute credible 
supporting evidence.  Suozzi v. Brown, 10 Vet. App. 307 
(1997).  However, the regulatory requirement for credible 
supporting evidence means that a claimant's testimony, or the 
medical opinion based upon post-service examination, alone 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); Moreau, 9 Vet. App. at 396.  Examples of "other 
supportive evidence" includes, but is not limited to, 
incidents of a plane crash, ship sinking, explosion, rape or 
assault, or duty in a burn ward or graves registration unit.  
See Veterans Benefits Administration (VBA) Adjudication 
Procedure Manual M21-1 (M21-1), Part VI.

The claimant bears the burden of presenting and supporting a 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

The appellant contends that the veteran committed suicide in 
January 1995 because of post-traumatic stress disorder (PTSD) 
arising out of his active duty service in the Republic of 
Vietnam.  Specifically, the appellant alleges that the 
veteran was psychologically traumatized by being forced to 
kill innocents in Vietnam.  Initially, it is note that the 
death certificate does not implicate PTSD as a factor in 
leading to the veteran's death.

The veteran was diagnosed with PTSD by a VA physician in 
March 1993, although it is unclear which tests the physician 
used in reaching this conclusion or the nature of the 
stressors that supported the diagnosis.  Moreover, it appears 
that the diagnosis was made in the context of a general 
medical examination rather than a specific psychiatric 
examination.  For the purposes of this appeal, the Board 
presumes, without deciding, that the diagnosis is a clear 
diagnosis of PTSD as required by applicable regulation.  See 
38 C.F.R. §§ 3.304(f) (1995); However, the Board must assess 
the credibility of all the evidence.  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board 
is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).

Initially, the Board notes that, although the veteran was 
diagnosed with PTSD, not one of the diagnosing physicians 
opined that his condition was related to his service in 
Vietnam.  Furthermore, the record reflects a history of 
violent behavior and alcoholism prior to service in Vietnam.  
Nearly every lay statement submitted by the appellant alleges 
that the veteran was transformed into a violent alcoholic by 
his experiences in Vietnam.  However, his DA Form 2981 
indicates that he was arrested on four occasions prior to 
service at age 17, three of which were for violent and/or 
alcohol-related offenses: two arrests for fighting in a 
restaurant and one arrest for public intoxication.  This 
evidence suggests that the veteran's tendency for violence 
and substance abuse predated his active service.  The 
appellant has provided no medical evidence of a link between 
the veteran's PTSD and the claimed in-service stressor.

Furthermore, there is no credible evidence suggesting that 
the veteran was actually exposed to any in-service stressors 
supporting his PTSD diagnosis.  In this instance, the 
veteran's discharge forms do not show that he received an 
award that would establish his involvement in combat.  The 
Board notes that the veteran received a National Defense 
Service Medal, Vietnam Campaign Medal, and Vietnam Service 
Medal.  Although these medals indicate service in Vietnam, 
they do not establish actual combat involvement.  The 
veteran's DD Form 214 indicated that he served as a Power 
Operator and Mechanic.  The veteran's service medical records 
also contain no evidence of participation in combat.  
Although the appellant contends that the veteran's unit 
records must be obtained to check for the alleged stressor 
events, the Board finds that these records would not be 
sufficient to verify the appellant's purported stressor, i.e. 
that the veteran engaged in killing during combat, under 
Pentecost v. Principi, 16 Vet. App. 124 (2002), which 
involved a claimant whose purported stressor was that his 
unit came under enemy fire.  As discussed in further detail 
below, the VA's duty to assist the appellant in the 
development of her claim is not a license for a "fishing 
expedition" to determine if there might be some unspecified 
information which could possibly support a claim.  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted).  
Therefore, based on the evidence currently in the record, the 
Board must find that the veteran did not engage in combat 
with the enemy.  

The Board must now look to whether there is any credible 
supporting evidence of a stressor in other sources.  Moreau 
v. Brown, 9 Vet. App. 389 (1996).  However, the appellant's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163 (1996).  The only evidence of the veteran's 
purported stressors comes in the form of lay statements made 
by the appellant as well as other family members and 
associates.  No where in the record is there any evidence 
from the veteran as to the nature of any stressors.  The 
Board points out that, although a lay person is competent to 
testify only as to observable symptoms, see Falzone v. Brown, 
8 Vet. App. 398, 403 (1995), a layperson is not competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  Thus, the Board finds that the appellant 
has not provided any credible supporting evidence to verify 
that the veteran was exposed to the claimed stressors.  The 
Board must therefore find that PTSD is not shown to have its 
origins in the veteran's military service and the appellant's 
claim must be denied.

The Board finds that the preponderance of the evidence is 
against the appellant's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Entitlement to Dependents' Educational Assistance

Chapter 35 of 38 U.S.C.A. provides for educational assistance 
for all eligible persons.  38 U.S.C.A. § 3510.  Generally, an 
eligible person is a child or surviving spouse of a person 
who died of a service-connected disability; or a child or 
spouse (or surviving spouse) of a person has (or died from) 
permanent, total disability resulting from a service-
connected disability.  38 U.S.C.A. § 3501(a).

In this case, at the time of his death, the veteran had no 
permanent, total service-connected disability.  As discussed 
above, the evidence does not show that the veteran died from 
a service-connected disability.  Accordingly, the appellant 
is not an eligible person as defined by statute for purposes 
of establishing entitlement to Dependents' Educational 
Assistance.  Accordingly, the claim must be denied for lack 
of legal merit.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) 
(where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement).

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letter dated 
March 2003 as well as information provided in the August 2003 
supplemental statement of the case, the RO advised the 
appellant of the evidence needed to substantiate her claim 
and explained what evidence it was obligated to obtain or to 
assist the appellant in obtaining and what information or 
evidence the appellant was responsible for providing.  In 
addition, the August 2003 supplemental statement of the case 
includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  

Although the appellant did not receive specific notice 
informing her to submit all relevant evidence in her 
possession in accordance with Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004), the appellant was generally informed 
of the evidence needed to substantiate her claim and her 
responsibility to provide such evidence.  Accordingly, the 
Board finds that the RO has provided all required notice.  38 
U.S.C.A. § 5103(a), 38 C.F.R. §  3.159(b)(1); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant on these latter two elements, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In that regard, as the Board 
concludes above that the preponderance of the evidence is 
against the appellant's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The Board further finds that any deficiency in the notice to 
the appellant or the timing of these notices is harmless 
error.  See Overton v. Nicholson, No. 02-1814 (September 22, 
2006) (finding that the Board erred by relying on various 
post-decisional documents to conclude that adequate 38 
U.S.C.A. § 5103(a) notice had been provided to the appellant, 
the Court found that the evidence established that the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claims, and found that the error 
was harmless, as the Board has done in this case).  

With respect to the duty to assist, the RO has obtained all 
available service medical records and VA treatment records.  
See 38 U.S.C.A. § 5103A(d).  In addition, the appellant 
provided the veteran's death certificate, additional records, 
and lay evidence in the form of her own written statements as 
well as various written statements from friends and family 
members.

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber, 
2 Vet. App. at 472 (citations omitted), the Court stated, in 
pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the appellant in the development of her claim.  While 
additional attempts to obtain information can always be 
undertaken, the appellant has made no specific showing of 
additional evidence.  

The Board notes that a unit record search has not been 
conducted.  However, the Board finds that the evidence, 
discussed above, warrants the conclusion that another remand 
is not necessary to decide the claim.  See 38 C.F.R.  § 3.159 
(c)(4) (2005).  As service and post-service medical records 
provide no basis to grant this claim, and provide evidence 
against the claim, the Board finds no basis for a unite 
record search to be conducted.  Therefore, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.

ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Dependents' Educational Assistance pursuant to 
38 U.S.C.A. Chapter 35 is denied.   



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


